DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
The after final arguments/remarks filed on 03/02/2021 have been entered and fully considered.
Instant claims 2, 4, 11-13, 15, and 17-32 are pending.

Allowable Subject Matter
Claims 2, 4, 11-13, 15, and 17-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant claims recite a method of transporting a liquid through a material containing nanochannels; see instant claims.  The instant invention was rejected by Sambasivan et al.; however, in view of the applicant filing a “Statement of Common Ownership” in the currently filed after final remarks so as to expressly state that the prior art used in the previous art rejections in the last filed final Office action was commonly owned by the applicant at the time of the instant invention, then Sambasivan et al. has been disqualified as a reference.  With that stated, and there being no new reference to employ in order to overcome the instant claims, then the current instant claims are in condition for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553.  The examiner can normally be reached on Mon. - Fri.; approx. 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797